Citation Nr: 0907418	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-10 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for fracture of the 
left humerus.

2.  Entitlement to service connection for fracture of the 
left humerus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

In April 2008 the Veteran was accorded a hearing before a 
Decision Review Officer.  The transcript of that hearing is 
of record.  

In January 2009 a Board videoconference hearing was held 
before the undersigned Veterans Law Judge.  The transcript of 
that hearing is of record.  The record was held open for 60 
days for the Veteran to submit additional evidence.  The 
evidence was thereafter submitted directly to the Board with 
a waiver of agency of original jurisdiction (AOJ) 
consideration.  See 38 C.F.R. § 20.1304.  Therefore the Board 
may consider this evidence in the first instance. 

The issue of entitlement to service connection for fracture 
to the left humerus is addressed in the REMAND portion of the 
decision below.


FINDINGS OF FACT

1.  An appeal was not perfected with respect to a September 
1997 rating decision that denied service connection for 
fracture of the left humerus (claimed as left shoulder pain).

2.  In correspondence dated in July 2006 the Veteran 
requested that his previously denied claim for service 
connection for a left shoulder condition be reopened.

3.  Evidence compiled after the September 1997 rating 
decision, including a compensation and pension (C&P) 
examination, testimony, and statement from a friend, is new 
and raises a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.  The September 1997 rating decision denying service 
connection for fracture of the left humerus is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2008).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for fracture 
of the left humerus has been received.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in September 1997 the RO denied 
service connection for fracture of the left humerus on the 
basis that the condition pre-existed service and was not 
aggravated therein.  A notice of disagreement was filed, and 
a statement of the case issued.  The Veteran did not perfect 
the appeal by filing a substantive appeal and the decision 
became final.  38 C.F.R. § 3.104.  Even so, applicable law 
provides that a claim which is the subject of a prior final 
decision may be reopened upon presentation of new and 
material evidence.  See 38 C.F.R. § 3.156.

In July 2006 the Veteran requested his previously denied 
claim for service connection for fracture to the left humerus 
be reopened.  In a rating decision dated in August 2006 the 
RO issued a decision denying service connection for fracture 
to the left humerus on the grounds that the evidence 
submitted was not new and material.  The Veteran has 
appealed.

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service- connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  Since the current claim is based on the same factual 
basis as the time the case was last decided on the merits, 
new and material evidence is necessary to reopen the claim.  
Id.  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the September 1997 
rating decision included the Veteran's service treatment 
records (STRs) and private medical records dated in May 1993.  
STRs include hospital letters dated in October 1966 and 
January 1967 which stated that the Veteran was involved in an 
auto accident in February 1966 and sustained a fracture of 
the left humerus and left clavicle.  An entrance examination 
dated in October 1966 noted the shoulder condition.  The 
Veteran continued to complain of and receive treatment for 
his left shoulder.  A separation examination dated in August 
1968 noted the fracture of the left humerus and limitation of 
the left shoulder movement.  The private medical records do 
not contain complaint of or treatment for a left shoulder 
condition.

The evidence compiled since the September 1997 denial of the 
claim on the merits includes VA medical records dating from 
July 2006 to April 2008, the Veteran's testimony from the 
January 2009 Board hearing, and a letter from a soldier who 
was in basic training with the Veteran.  Also included was a 
July 2008 compensation and pension (C&P) examiner's opinion 
which stated as follows:

[T]he patient did report shoulder pain 
going into the military service.  
Perhaps, the patient had an undiagnosed 
injury from the car accident that was 
specifically related to the shoulder.  
As a result, it is as likely as not 
that the military service could have 
aggravated his preexisting condition.  

This evidence is new since it was not of record at the time 
of the September 1997 denial.  The Board must presume the 
credibility of this evidence for the purpose of reopening the 
claim.  Justus, 3 Vet. App. 510.  Upon so doing the Board 
finds that it is material since it shows a pre-existing 
disability may have been aggravated by service.  It thus 
raises a reasonable possibility of substantiating the 
Veteran's claim for service connection.  New and material 
evidence having been found, the Veteran's claim for service 
connection for fracture of the left humerus must be 
reopened.  38 C.F.R. § 3.156. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting the request to reopen the 
claim.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  




ORDER

New and material evidence having been received, the petition 
to reopen the Veteran's claim for service connection for 
fracture of the left humerus is granted; to that extent only 
the appeal is granted.


REMAND

Having reopened the Veteran's claim for service connection 
for a fracture to the left humerus, the Board has 
jurisdiction to review the issue de novo, based on the whole 
record.  For the reasons that follow the Board finds that the 
Veteran's claim must be remanded for further development.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2008).  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence in the record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b). 

STRs include private hospital letters dated in October 1966 
and January 1967 which state that the Veteran was involved in 
an auto accident in February 1966 and that he sustained a 
fracture of the left humerus and left clavicle.  An entrance 
examination dated in October 1966 noted the shoulder 
condition with abduction to 130 degrees.  The Veteran was 
placed on profile and recommended for transfer to special 
training if he failed to perform satisfactorily.  STRs also 
show the Veteran complaining of shoulder pain in October 
1966, November 1966, and January 1967.  Separation 
examination noted the Veteran's old fracture of the left 
humerus with limitation of the left shoulder movement.

STRs show that military physicians had the opportunity to 
examine and treat the Veteran over the course of several 
months.  A January 1967 medical note showed the Veteran 
complaining of painful aching of his left shoulder.  He 
stated that the aching was worse depending on the weather.  
The physician noted that he Veteran has had arthritic 
changes.  Physical examination showed fairly good range of 
motion.  He was placed on light duty following an orthopedic 
evaluation in January 1967.

In July 2008 the Veteran was accorded a compensation and 
pension (C&P) joints examination.  He reported that during 
basic training he was holding onto the horizontal bars with 
his left hand and another serviceman behind him fell and 
grabbed a hold of him, jerking his shoulder.  He has had pain 
in his shoulder since and reported that he has not had 
surgery or physical therapy but did have a history of night 
pain.  The Veteran further reported that he has had cortisone 
injections more than two years ago and takes hydrocodone for 
the pain.  He stated that he cannot perform any overhead 
movement.  Imaging showed previous fracture, which healed in 
good alignment.  Diagnosis was residuals of left humerus 
fracture prior to service; impingement syndrome, left 
shoulder; and adhesive capsulitis.  

The examiner opined as follows:

It is less likely than not that the 
patient's left shoulder condition[s] of 
impingement syndrome and adhesive 
capsulitis [are] related to his humerus 
fracture specifically.  However, the 
patient did report shoulder pain going 
into the military service.  Perhaps, 
the patient had an undiagnosed injury 
from the car accident that was 
specifically related to the shoulder.  
As a result, it is as likely as not 
that the military service could have 
aggravated his preexisting condition.  

Since the examiner's opinion is not clear as to whether the 
Veteran's preexisting condition was aggravated by service, 
the examination is insufficient for a determination in this 
matter.  The Veteran should therefore be accorded a new 
examination.  

In addition to the foregoing, the Veteran testified that he 
was treated for the injuries sustained in the car accident at 
Wilson Clinic at Carroll County Hospital.  As these medical 
records are not of record, the Veteran should be requested to 
submit copies of any pre-service medical records or provide 
VA with the necessary information to obtain the records.

Since the claims file is being returned it should also be 
updated to include recent VA treatment records dating from 
April 21, 2008.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action: 

1.  Request medical records from the 
Nashville VAMC dating from April 21, 
2008 to the present.  If no further 
treatment records exist, the claims 
file should be documented accordingly.

2.  Request that the Veteran submit any 
pre-service medical records showing 
reference to his left shoulder or 
provide sufficient information and any 
necessary releases to allow VA to 
obtain the records.  

3.  Schedule the Veteran for an 
examination with regard to his claims 
for service connection for fracture of 
the left humerus.  The claims file must 
be made available to, and reviewed by, 
the examiner, and the examiner must 
note in his report that the claims file 
was reviewed.  All indicated tests must 
be performed, and all findings reported 
in detail.  The examiner should 
indicate whether the left shoulder 
condition that was noted at the time of 
entry on active service was aggravated 
(permanently increased in severity) in 
service.  If so, the examiner should 
state whether it can be concluded with 
clear and unmistakable certainty 
(undebatable) that the worsening in 
service was due to the natural 
progression of the disease.

3.  After the requested development has 
been completed, and after undertaking 
any other development deemed 
appropriate, re-adjudicate the issue on 
appeal.  If any benefits sought remain 
denied, the Veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and be afforded an opportunity to 
respond before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


